                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

    KLX ENERGY SERVICES LLC

                      Plaintiff,
                                                    Case No. 5:20-cv-01129-F
               v.

    MAGNESIUM MACHINE, LLC

                      Defendant.


          KLX ENERGY SERVICES LLC’S REPLY IN SUPPORT OF ITS
           MOTION TO DISMISS DEFENDANT’S COUNTERCLAIMS

        Plaintiff and Counterclaim-Defendant KLX Energy Services LLC (“KLX”) respect-

fully files this reply in further support of its Motion to Dismiss Counterclaim Nos. 5, 6, and

7 by Magnesium Machine, LLC (“Mag Machine”).1

                                        SUMMARY

        Mag Machine all but acknowledges its Counterclaims are partially based on KLX’s

public statements in this action, which by itself triggers application of the OCPA and

obliges Mag Machine to make a prima facie showing of the validity of its claims. To the

extent Counterclaim Nos. 5, 6, and 7 are based on KLX’s protected petitioning activities,

they are legally barred. Mag Machine does not dispute this, but now contends its claims

are also based on other statements or conduct not specifically identified in its pleading.



1 Unless otherwise indicated, all abbreviated terms have the same meanings as ascribed to
them in KLX’s Motion to Dismiss. See Dkt. #16 (“Mot.”). Mag Machine’s Response in
Opposition to KLX’s Motion to Dismiss Counterclaims (Dkt. #18) is abbreviated herein as
“Opp.”
However, instead of offering any evidence, Mag Machine’s Response provides only vague

recitations of the required legal elements. This falls far short of the OCPA’s “clear and

specific” standard and requires dismissal. For the same reasons, Mag Machine’s claims fail

to meet Rule 12(b)(6)’s plausibility standard.


                            ARGUMENT & AUTHORITIES

I.      The Court Should Dismiss the Counterclaims under the OCPA

        A.      The OCPA Applies in Federal Court

        Mag Machine first argues that the OCPA should not apply in federal court, but,

noticeably, provides no actual basis for this argument. The Response vaguely contends that

the statute is “problematic,” “seemingly contradictory,” and that “courts are still sorting

through [its] language” (Opp. at 2-3), but it does not assert that the OCPA actually conflicts

with the Federal Rules.2

        As KLX explained, most Oklahoma federal courts (including this Court itself) have

already determined that the OCPA is a substantive law that applies to state-law claims in

diversity actions. See Craig PC Sales & Service, LLC v. CDW Government, LLC, No. CIV-

17-003-F, 2018 WL 4861522, at *10-17 (W.D. Okla. April 30, 2018) (Friot, J.); Barnett v.

Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C., 18-cv-00064-TCK-FHM, 2018 WL


2 In diversity cases, federal courts apply state substantive law and federal procedural law.
Los Lobos Renewable Power, LLC v. Americulture, Inc., 885 F.3d 659 (10th Cir. 2018).
“A federal court exercising diversity jurisdiction should not apply a state law or rule if (1)
a Federal Rules of Civil Procedure answers the same question as the state law or rule and
(2) the Federal Rule does not violate the Rules Enabling Act.” Barnett v. Hall, Estill, Hard-
wick, Gable, Golden & Nelson, P.C., 956 F.3d 1228, 1238 (10th Cir. 2020) (quoting Abbas
v. Foreign Policy Grp., LLC, 783 F.3d 1328 (D.C. Cir. 2015)).


AMERICAS/2017775931.3                         2
4038117, at *9 (N.D. Okla. Aug. 23, 2018) (rev’d on other grounds); but see Bruning v.

City of Guthrie, CIV–15–0003–HE, 2015 WL 4925995, at *10 (W.D. Okla. Aug. 18, 2015)

(finding the OCPA procedural). Further, while not controlling on this Court, Oklahoma

appellate courts have likewise determined that the OCPA confers substantive rights and is

not merely procedural. See, e.g., Anderson v. Wilken, 377 P.3d 149, 150-51 (Okla. Civ.

App. 2015); Steidley v. Community Newspaper Holdings, Inc., 383 P.3d 780, 786 (Okla.

Civ. App. 2016).

        Mag Machine addresses none of these authorities. There is no reason the Court

should depart from its own well-reasoned precedent, especially in the absence of any coun-

tervailing Tenth Circuit guidance.

        B.      The OCPA Applies to the Counterclaims

        Importantly, Mag Machine does not dispute that its Counterclaims relate to KLX’s

factual and legal assertions in this lawsuit. It even acknowledges that KLX’s Complaint is

“the mechanism by which KLX has formalized its untruthful fodder about Magnesium.”

Opp. at 4. Nonetheless, Mag Machine argues that the OCPA should not apply because it

contends that the Counterclaims are “not based solely on KLX’s filing.” Opp. at 4 (empha-

sis added). But this is irrelevant for the initial step of determining whether the OCPA ap-

plies. Indeed, “[t]he first-stage inquiry is simply whether the defendant can make a plausi-

ble showing that the plaintiff’s [counterclaim] was driven, at least in part, by one of the

forms of speech enumerated in § 1431.” Southwest Orthopaedic Specialists, P.L.L.C. v.

Allison, 439 P.3d 430, 435 (Okla. Civ. App. 2018) (emphasis added). Here, step one is

satisfied by Mag Machine’s own allegations.

AMERICAS/2017775931.3                         3
        Mag Machine also argues that KLX’s publicly filed comments are not covered by

the OCPA because “the communication must be a matter of public concern,” meaning “an

issue related to health or safety, environmental, economics or community well-being, the

government, a public official or public figure or a good, product or service in the market-

place.” Opp. at 5 (quoting 12 O.S. § 1431(7)). This misreads the law and the basis for

KLX’s motion. While the OCPA defines the right to free speech as “a communication

made in connection with a matter of public concern,” the “public concern” requirement

does not apply to the exercise of the right to petition, which is defined broadly to include

any “communication in or pertaining to… a judicial proceeding.” See 12 O.S. § 1431(4).

As explained in KLX’s motion, the Counterclaims are expressly based on KLX’s exercise

of its right to petition—i.e., on the allegedly false statements KLX made “through its public

filing of the Complaint.” Mot. at 5 (quoting Countercl. ¶¶ 13-16). The right to petition, as

defined in the OCPA, clearly encompasses such statements. See, e.g., Steidley, 383 P.3d at

786 (“The defining characteristic of a SLAPP suit is its purpose to deter public participation

in decision-making forums.”).3




3Mag Machine also appears to argue that the OCPA does not protect tortious statements.
See Opp. at 6. Even assuming, arguendo, that the alleged speech about which Mag Machine
complains in this case is somehow tortious, that would not preclude application of the
OCPA. Barnett, 2018 WL 4038117, at *5 (rev’d on other grounds) (“the OCPA contains
no per se exception for alleged defamation.”); see also Shopoff Advisors, LP v. Atrium
Circle, GP, 596 S.W.3d 894, 906 n.8 (Tex. App.—San Antonio 2019, no pet.) (the TCPA
“does not mention illegal or tortious actions being excluded from the definition” of the
exercise of the right to petition).


AMERICAS/2017775931.3                         4
        Finally, Mag Machine incorrectly states that the OCPA’s “commercial speech” ex-

emption precludes dismissal of its Counterclaims. Opp. at 6. By its terms, the OCPA does

not apply to legal actions “if the statement or conduct the action is based upon arises out

of the sale or lease of goods or services. . . or a commercial transaction in which the in-

tended audience is an actual or potential buyer or customer.” 12 O.S. § 1439(2).

        Oklahoma courts have indicated this provision can remove from the OCPA’s scope

certain categories of “covered speech noted by § 1431(7), i.e., ‘speech on a matter of public

concern related to a good, product or service in the marketplace.’” Krimbill v. Talarico,

417 P.3d 1240, 1250 (Okla. Civ. App. 2018) (emphasis added). But Mag Machine cites no

judicial precedent or statutory basis to conclude the exemption can apply to the exercise of

the right to petition, which, as described above, is a distinct and separate right protected by

the OCPA.

        To the contrary, Texas courts construing an identical provision have determined that

it applies narrowly to speech that “does no more than propose a commercial transaction.”

Castleman v. Internet Money Ltd., 546 S.W.3d 684, 690 (Tex. 2018) (per curiam). Accord-

ingly, the exception only applies if, among other factors: (1) “the statement or conduct at

issue arose out of a commercial transaction involving the kind of goods or services [that]

the defendant provides;” and (2) “the intended audience of the statement or conduct were

actual or potential customers of the defendant.” Id. at 688. Neither factor is present here.

        First, the statement or conduct must relate to “the defendant’s [here, KLX’s] sale or

lease of goods or services.” Id. (emphasis in original). The exemption does not apply when

a defendant “speaks of other goods or services in the marketplace” (id. at 689 (emphasis


AMERICAS/2017775931.3                         5
added)), which is what Mag Machine alleges as the basis of its Counterclaims. Second,

KLX’s public statements in its Complaint were directed to this Court—not to its own cus-

tomers. Mag Machine cites no cases applying the exemption to allegedly false statements

made by competitor “through its public filing of [a] Complaint.” Countercl. ¶¶ 13-16. Cf.

Better Bus. Bureau of Metro. Houston, Inc.v. John Moore Services, 441 S.W.3d 345, 354

(Tex. App. – Houston [1st Dist.] 2013, pet. denied) (commercial-speech exemption did not

apply to statements directed to public at large). In sum, Mag Machine has not met its burden

to show the commercial speech exemption applies.


        C.      Mag Machine Does Not Establish Prima Facie Case

        Given that the OCPA applies, Mag Machine “must establish that a legitimate basis

for suit—other than suppression of the protected speech—exists by showing a prima fa-

cie case.” Allison, 439 P.3d at 435. In other words, if, as Mag Machine contends, its Coun-

terclaims are based on non-protected actions by KLX, it is obliged to identify those actions

and support its claims with “clear and specific evidence.” 12 O.S. § 1434(C). Far from

meeting this burden, Mag Machine has opted not to attach any affidavits or other evidence

to its Response.

        And although the Response purports to introduce new support for its claims, none

of those unverified allegations sets out a prima facie case or remedies the shortcomings

KLX identified in the Counterclaims.4 For example, Mag Machine’s tortious interference



4 “The OCPA is clear that a district court ‘shall consider the pleadings and supporting and
opposing affidavits.’” Krimbill v. Talarico, 417 P.3d 1240, 1246 (Okla. Civ. App. 2018)
(quoting 12 O.S. § 1435). Mag Machine’s new support is found neither in its pleading or

AMERICAS/2017775931.3                        6
claim requires it to identify a specific relationship with which KLX allegedly interfered, as

well as facts clearly showing that KLX’s actions caused actual interference or damage to

those relationships. Mot. at 8-9; see also Opp. at 9-11. Yet Mag Machine’s Response does

neither. It merely states that KLX made false statements to unidentified “potential custom-

ers” which caused them “to hesitate and then change their minds about purchasing the

Adair plug directly from Magnesium.” Opp. at 10. It still identifies no specific customers

whose relationships KLX purportedly interfered with, let alone the specific nature of the

relationship or why it was a valid “expectancy” under Oklahoma law. Mag Machine also

does not allege—much less explain—how any alleged KLX statement resulted in the ter-

mination of any existing contract or business relationship. Such vague factual allegations

are insufficient as a matter of law to meet the OCPA’s “clear and specific” showing. See,

e.g., Craig PC Sales, 2018 WL 4861522 at *18 (allegations that plaintiff had “a valid busi-

ness relationship and expectancy” with “various school districts and private clients,” were

“not sufficient for the ‘clear and specific evidence’ standard.”).

        Similarly, Mag Machine provides no evidence of actual damages, as required for

each of its Counterclaims. Oklahoma courts have described the existence of damages as “a

key determinant” in showing a prima facie case under the OCPA, given the statute’s intent

to “protect the rights of a person to file meritorious lawsuits for demonstrable injury.” Al-

lison, 439 P.3d at 437 n.5 (quoting 12 O.S. § 1430) (emphasis in original). Mag Machine




any affidavits, and briefs aren’t pleadings. Fed. R. Civ. P. 7 (distinguishing “pleadings”
from “motions and other papers”).


AMERICAS/2017775931.3                         7
generally states that “KLX’s assertions have had a chilling effect on Magnesium’s potential

business” and have “affected Magnesium’s potential sales agreements, one of which would

have been for $6,500,000.00 in product” (Opp. at 10-11), yet still provides no facts clearly

or specifically showing how KLX was responsible for causing such damages, or even that

this was a valid business expectancy in the first place. Again, such conclusory allegations

do not suffice. See, e.g., Allison, 439 P.3d at 437 (“Without more, allegations contained in

an affidavit stating that a plaintiff suffered ‘direct economic losses’ and ‘lost profits’ are

only conclusory and do not constitute evidence” for purposes of the OCPA) (quotation

omitted).

II.     The Court Should Dismiss the Counterclaims under Rule 12(b)(6)

        Mag Machine does nothing to refute that Counterclaim Nos. 5, 6, and 7 fail to state

a claim under Rule 12(b)(6) for the reasons set forth in KLX’s motion. See Mot. at 6-11.

As described above, Mag Machine still has not identified any specific out-of-court state-

ments by KLX, any contractual relations or concrete expectancies that were breached or

terminated as a result of KLX’s actions, or any indicia of malicious intent. Noticeably, Mag

Machine does not cite a single case in which any court has recognized a claim based on

such threadbare allegations. And it does not grapple with the numerous Oklahoma author-

ities rejecting the sufficiency of such allegations under Rule 12. See Mot. at 9-10.

        Moreover, to the extent that Mag Machine’s Response brief introduces new allega-

tions beyond the scope of its Counterclaims as pled, the Court should disregard them. In

considering a motion to dismiss under Rule 12(b)(6), the Court generally may not consider

facts outside of those alleged in the complaint, and “plaintiffs may not effectively amend


AMERICAS/2017775931.3                         8
their Complaint by alleging new facts in their response to a motion to dismiss.” Barnett,

2018 WL 4038117, at *9 n.4.5

        Finally, Mag Machine does not address KLX’s argument that the Counterclaims

should all be dismissed under Rule 12(b)(6) on grounds of immunity. As noted above, the

only statements Mag Machine has specifically identified to date are those KLX has made

in this action. To the extent the Counterclaims are premised on KLX’s judicial statements,

they are legally barred. See Mot. at 6-8.


                            CONCLUSION AND PRAYER

        For the foregoing reasons, KLX respectfully requests that the Court dismiss Mag

Machine’s Counterclaim Nos. 5, 6, and 7 with prejudice under the Oklahoma Citizens Par-

ticipation Act and Rule 12(b)(6), and award KLX its attorneys’ fees and costs incurred with

bringing its motion.




5 Mag Machine’s cursory alternative request for “time to amend its counterclaims” (Opp.
at 18) is also improper. Under the Local Rules of this Court, a party seeking leave to amend
its pleadings must submit a separate written motion with the proposed amendments at-
tached as an exhibit. LCvR 15.1; see also Jorgensen v. Hawk, CIV-18-798-F, 2019 WL
4017613, at *6 (W.D. Okla. Aug. 26, 2019) (Friot, J.) (denying leave to amend and stating
that “plaintiffs’ bare request to amend in their response briefs is insufficient to place the
court and opposing parties on notice of the plaintiff[s’] request to amend and the particular
grounds upon which such a request would be based.”).


AMERICAS/2017775931.3                        9
Date: January 19, 2021

                                          Respectfully Submitted,

                                          /s/ David P. Whittlesey
                                          David P. Whittlesey*
                                          Texas Bar No. 00791920
                                          *admitted pro hac vice
                                          SHEARMAN & STERLING LLP
                                          111 Congress Ave., Suite 1700
                                          Austin, TX 78701
                                          (512) 647-1900
                                          david.whittlesey@shearman.com
                                          –and–
                                          Reagan E. Bradford, OBA #22072
                                          Ryan K. Wilson, OBA #33306
                                          BRADFORD & WILSON PLLC
                                          431 W. Main Street, Suite D
                                          Oklahoma City, OK 73102
                                          (405) 698-2770
                                          (405) 234-5506 fax
                                          reagan@bradwil.com
                                          ryan@bradwil.com
                                          ATTORNEYS FOR PLAINTIFF & COUN-
                                          TERCLAIM DEFENDANT KLX ENERGY
                                          SERVICES LLC


                              CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to parties and attorneys who are filing users.


                                                   s/David P. Whittlesey
                                                   David P. Whittlesey




AMERICAS/2017775931.3                         10
